NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                       No. 14-4255
                                      ____________

                              EDWIN R. JONAS III;
                    BLACKTAIL MOUNTAIN RANCH CO., LLC, a
                         Nevada Limited Liability Company
                                            Appellants

                                             v.

         NANCY D. GOLD, ESQ., LINDA B JONAS; CHARNEY, CHARNEY &
     KARAPOUSIS, P.A.; ADLER, SACHAROW, GOLD, TAYLOR, KEYSER &
                    HAGNER, A Professional Corporation


                    On Appeal from the United States District Court
                              for the District of New Jersey
                                   (No. 1-13-cv-02949)
                       District Judge: Hon. Joseph H. Rodriguez
                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   September 16, 2015

             Before: FISHER, CHAGARES, and JORDAN, Circuit Judges.

                               (Filed: September 23, 2015)
                                      ____________

                                        OPINION
                                      ____________

CHAGARES, Circuit Judge.





 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                             1
       This appeal is Edwin Jonas III’s latest attempt — in a series of cases spanning

twenty-five years and invoking the jurisdiction of several state and federal courts — to

avoid paying alimony and child support. Before the United States District Court for the

District of New Jersey, Edwin brought common-law fraud and § 1983 claims against his

ex-wife, Linda Jonas, and her divorce lawyer, Nancy Gold. Edwin also brought legal

malpractice and conversion claims against Gold and the law firms of Charny, Charny, &

Karapousis, P.A. (“Charny”) and Adler, Sacharow, Gold, Taylor, Keyser, and Hanger,

P.C. (“Adler”). In an order dated September 30, 2014, the District Court dismissed all

claims against Linda and Gold and granted summary judgment in favor of Charny and

Adler.1 For the following reasons, we will affirm.

                                             I.

       Because we write solely for the benefit of the parties, we will only briefly

summarize the facts relevant to our decision. Edwin and Linda Jonas divorced in 1990.

Edwin repeatedly failed to meet his support obligations, and a New Jersey Superior Court

imposed a constructive trust with Linda as trustee and Gold as custodian. In 2002, Edwin

moved in Florida state court to set aside a judgment for unpaid alimony on grounds of

negligence and conversion, alleging that Linda and Gold had misappropriated trust assets.

See Appendix (“App.”) 93. That case was dismissed for lack of subject matter

jurisdiction. (Ex. to Decl. of Edwin R. Jonas III Opp. Motions on the Pleadings &

Summary Judgment, Docket No. 48 (“Jonas Decl.”), at 64-65).


1
 The District Court also denied Edwin’s cross-motions for summary judgment and Linda
Jonas’s motion for Edwin to be declared a vexatious litigant.
                                             2
       In May 2006, the New Jersey Superior Court Chancery Division entered a

judgment against Edwin for unpaid child support, alimony, and other obligations. In a

separate judgment, it applied the fugitive disentitlement doctrine and dismissed Edwin’s

cross-motions for relief, based on alleged misappropriations of trust funds, until such

time as Edwin posted a bond to cover outstanding judgments and appeared personally in

New Jersey court. The Appellate Division affirmed the judgments. Jonas v. Jonas, No.

FM-04-259-89, 2008 WL 239069, at *2 (N.J. Super. Ct. App. Div. Dec. 29, 2008).

       Linda domesticated, or obtained recognition of, the May 2006 judgment for

unpaid alimony and child support in Florida and Montana. Edwin opposed her attempts

to enforce the judgment in those jurisdictions, alleging that the judgment was obtained by

fraud in that Linda and Gold denied having misappropriated trust funds.

       Following the unfavorable termination of several of his suits, Edwin brought this

putative fraud, malpractice, and civil rights action. The District Court dismissed all

claims for failure to comply with the statute of limitations and for lack of jurisdiction.2 It


2
  In a footnote, the District Court found the domestic relations exception to diversity
jurisdiction also barred Edwin’s suit. “The modern rule, as expressed in Ankenbrandt,
provides ‘that the domestic relations exception encompasses only cases involving the
issuance of a divorce, alimony, or child custody decree.’” Matusow v. Trans-County
Title Agency, LLC, 545 F.3d 241, 245 (3d Cir. 2008) (quoting Ankenbrandt v. Richards,
504 U.S. 689, 704 (1992)); see also Marshall v. Marshall, 547 U.S. 293, 308 (2006)
(“[O]nly ‘divorce, alimony, and child custody decrees’ remain outside federal
jurisdictional bounds.”) (quoting Ankenbrandt, 504 U.S. at 704). While Edwin’s suit
affects rights held under child support and alimony orders, it does not explicitly seek
modification of those orders. Several of Edwin’s claims are against individuals and firms
that were not parties to the domestic relations decrees. See Matusow, 545 F.3d at 247
(“The domestic relations exception generally does not apply to third parties.”). We need
not decide the issue, however, because the District Court’s order can be affirmed on other
grounds.
                                              3
found that Edwin’s claims were effectively an appeal from the May 2006 judgments —

an appeal which, under the Rooker-Feldman doctrine, the federal courts had no power to

hear. Jonas v. Gold, No. 13-cv-2949, 2014 WL 4854484, at *7-12 (D.N.J. Sept. 30,

2014). The District Court dismissed the malpractice claims for the additional reasons that

Edwin failed to allege circumstances that would allow him to bring a malpractice claim

against lawyers who did not represent him, id. at *9, and failed to submit an affidavit of

merit as required by New Jersey statute, N.J. Stat. Ann. § 2A:53A-26-29. Id. It

dismissed the § 1983 claims on the ground that none of the defendants were state actors.

Id. at *11-12. Edwin timely appealed.

                                            II.3

       The Rooker-Feldman doctrine divests federal district courts of jurisdiction over

“cases brought by state-court losers complaining of injuries caused by state-court

judgments rendered before the district court proceedings commenced and inviting district


3
  The District Court had subject-matter jurisdiction under 28 U.S.C. § 1331 and 28 U.S.C.
§ 1332(a). This Court has jurisdiction under 28 U.S.C. § 1291. We exercise plenary
review over the District Court’s grant of a motion to dismiss. Fowler v. UPMC
Shadyside, 578 F.3d 203, 206 (3d Cir. 2009). In so doing, “[w]e take as true all the
factual allegations of the [complaint] and the reasonable inferences that can be drawn
from them, . . . but we disregard legal conclusions and recitals of the elements of a cause
of action, supported by mere conclusory statements.” Santiago v. Warminster Twp., 629
F.3d 121, 128 (3d Cir. 2010) (quotation marks omitted). “[W]hen the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged,” the claim has “facial plausibility” and the complaint
will survive the defendant’s motion to dismiss. Ashcroft v. Iqbal, 556 U.S. 662, 677
(2009). We review grants of summary judgment de novo, Montone v. City of Jersey
City, 709 F.3d 181, 189 (3d Cir. 2013), viewing the facts in the light most favorable to
the non-moving party and affirming only where the moving party has established there is
no genuine dispute as to any material fact. Burton v. Teleflex, Inc., 707 F.3d 417, 425
(3d Cir. 2013).
                                             4
court review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic

Indus. Corp., 544 U.S. 280, 284 (2005). The doctrine “arises from 28 U.S.C. § 1257

which states in relevant part that ‘[f]inal judgments or decrees rendered by the highest

court of a state in which a decision could be had, may be reviewed by the Supreme

Court.’” In re Knapper, 407 F.3d 573, 580 (3d Cir. 2005) (quoting 28 U.S.C. § 1257).

“Since Congress has never conferred a similar power of review of the United States

District Courts, the Supreme Court has inferred that Congress did not intend to empower

District Courts to review state court decisions . . . .” Id. The Rooker-Feldman doctrine

thus precludes federal district courts from hearing cases “if the federal claim was actually

litigated in state-court prior to the filing of the federal action or . . . if the federal claim is

inextricably intertwined with the state adjudication, meaning that federal relief can only

be predicated upon a conviction that the state-court was wrong.” Id. at 581. “State and

federal claims are inextricably intertwined ‘(1) when in order to grant the federal plaintiff

the relief sought, the federal court must determine that the state court judgment was

erroneously entered [or] (2) when the federal court must . . . take action that would render

[the state court’s] judgment ineffectual.’” ITT Corp. v. Intelnet Intern. Corp., 366 F.3d

205, 211 (3d Cir. 2004) (quoting Desi’s Pizza, Inc. v. City of Wilkes-Barre, 321 F.3d

411, 421 (3d Cir. 2003) (quotation marks omitted)).

                                                A.

       Edwin’s primary argument on appeal is that the monetary judgment entered in

May 2006 was not final because it was a default judgment entered without prejudice. He

relies on the Superior Court’s instruction, echoed by other New Jersey courts, that his

                                                 5
motions could be heard if he posted a sufficient bond and appeared personally in New

Jersey. See Jonas v. Jonas, 2008 WL 239069, at *2 (N.J. Sup. Ct. App. Div. Jan. 30,

2008).

         Edwin previously litigated this precise issue before the United States District

Court for the District of Montana. That District Court found that the New Jersey

judgments were final. Jonas v. Jonas, No. 13-cv-90, 2014 WL 978099, at *5 (D. Mont.

Mar. 12, 2014). Perhaps realizing that collateral estoppel could preclude this Court from

revisiting the Montana District Court’s finding on the issue, Edwin argues that a federal

district court sitting in Montana is not entitled to deference on the subject of the finality

of New Jersey judgments.4 This argument reflects a misunderstanding of the doctrine of

collateral estoppel. But even if we were to review the finality of the 2006 judgments de

4
  Edwin also claims that the District Court erred in taking judicial notice of several prior
opinions in this interminable saga, including the Montana District Court decision,
because those opinions contained, in his view, various errors of law and fact. He further
claims that the District Court violated his due process rights by failing to give him a
hearing on his objection to the defendants’ request for judicial notice. Both of these
contentions are meritless. The District Court was entitled to take judicial notice of prior
opinions to establish the procedural history of the case, see Southern Cross Overseas
Agencies, Inc. v. Kwong Shipping Grp. Ltd., 181 F.3d 410, 426 (3d Cir. 1999) (holding
that courts “may take judicial notice of [other courts’] opinion[s]—not for the truth of the
facts recited therein, but for the existence of the opinion, which is not subject to
reasonable dispute over its authenticity”), which revealed, among other things, that the
finality issue was already litigated. The District Court added that were it to consider the
issue de novo, it would agree with the prior analysis anyway. See Jonas v. Gold, 2014
WL 4854844, at *2 n.6 (D.N.J. Sept. 30, 2014). As to Edwin’s due process argument,
Federal Rule of Evidence 201(e) does not require a formal hearing but an opportunity to
be heard. See United States v. Mitchell, 365 F.3d 215, 251 n.28 (3d Cir. 2004) (finding
Rule 201(e) was satisfied when Defendant was heard as to propriety of taking judicial
notice in the course of a Daubert hearing). Edwin received such an opportunity at a
hearing on July 29, 2014. (See Tr. of Hr’g dated July 29, 2014 at 35 (listing Jonas’s
demand for hearing under 201(e) among the topics of the hearing)). The District Court
committed no errors in connection with its use of judicial notice.
                                               6
novo, we would agree with United States District Court for the District of Montana.

Inviting Edward to renew his challenge under specified conditions did not render the

2006 judgment non-final. Otherwise, Linda’s ability to enforce her judgment would

depend on Edwin making an unlikely appearance in New Jersey Superior Court. Edwin

in fact appealed the 2006 judgments, and the Appellate Division affirmed. Jonas v.

Jonas, 2008 WL 239069, at *2 (N.J. Sup. Ct. App. Div. Dec. 29, 2008). Moreover, after

the Appellate Division ruled against him, Edwin filed motions to vacate several orders,

including the 2006 judgment. The Superior Court denied these motions, the Appellate

Division affirmed, and the New Jersey Supreme Court denied certification. See Jonas v.

Jonas, 210 N.J. 109 (2012). Edwin subsequently conceded in a Montana Bankruptcy

action that “[a]ll appellate avenues in New Jersey have been exhausted and no further

appeals are possible.” In re Jonas, 2012 WL 2921016, at *1 (Bankr. D. Mont. July 17,

2012). We agree that “[f]or all intents and purposes, [the 2006 judgments] are final

judgments.” Jonas v. Jonas, 2014 WL 978099, at *5 (D. Mont. Mar. 12, 2014).

                                            B.

       Edwin’s secondary argument against the application of Rooker-Feldman is that his

current suit is not inextricably intertwined with the 2006 judgment. In particular, he

insists that this suit does not concern state-court judgments but rather independent frauds

committed to obtain them. But even without identifying the state-court judgment as his

injury, the fact remains that Edwin’s claims of misappropriation of trust funds are the

same ones he brought before the New Jersey Superior Court, and hearing those claims

would require us to nullify the Superior Court’s application of the fugitive disentitlement

                                             7
doctrine. Because Edwin’s requested relief would “render [the state court’s judgment]

ineffectual,” Desi’s Pizza, 321 F.3d at 421 (quotation omitted) (alteration in original), the

claims are inextricably intertwined, and we are divested of jurisdiction.

                                             III.

       Edwin argues that the District Court’s application of the statute of limitations was

in error because he did not have actual knowledge of the defendants’ fraud until 2008 and

the statute of limitations should have been equitably tolled under the doctrine of

fraudulent concealment.

       Under New Jersey law, the statute of limitations for personal injury tort claims is

two years. N.J. Stat. Ann. § 2A: 14-2.5 The statute of limitations for tortious injury to

real or personal property is six years. N.J. Stat. Ann. § 2A: 14-1. The injuries alleged in

Edwin’s Complaint arose, at the latest, from the judgment in May 2006. This suit was

filed in May 2013. Therefore, unless some basis for tolling applies, Edwin’s claims are

untimely.

       The discovery rule postpones the accrual date of a cause of action “until the

injured party discovers, or by an exercise of reasonable diligence and intelligence should

have discovered that he may have a basis for an actionable claim.” Lopez v. Swyer, 300

A.2d 563, 565 (N.J. 1973). Here, Edwin has been alleging fraud and misappropriation of

trust funds against Linda and her attorneys since at least 2002. (See Jonas Decl., at 41-44


5
  This statute applies to § 1983 claims as well. Cito v. Bridgewater Twp. Police Dept.,
892 F.2d 23, 25 (3d Cir. 1989) (“The statute of limitations for any Section 1983 claim is
the state statute which limits actions for personal injuries. In New Jersey that statute is
N.J. Stat. Ann. § 2A:14-2. . . .” (internal quotation marks and citations omitted)).
                                              8
(alleging that Linda misappropriated and squandered trust assets and that Gold breached

her fiduciary duty by disbursing funds to Linda without authorization)); see also App. 94

(describing the suit above). He made similar accusations in his cross-motions during the

New Jersey enforcement action in 2006. Even if, as the Complaint alleges, Gold only

confirmed the fraud in 2008, App. 53, Edwin was aware of the basis for his claim long

before that. The cause of action was not newly discovered.

       For the same reason, Edwin cannot make out a case for equitable tolling. “Unlike

the discovery rule which suspends the limitation period because the plaintiff is unaware

of [his cause of action], equitable tolling of a statute of limitations occurs . . . ‘where the

complainant has been induced or tricked by his adversary’s misconduct into allowing the

filing deadline to pass.’” Villalobos v. Fava, 775 A.2d 700, 707 (N.J. Super. Ct. App.

Div. 2001) (quoting Dunn v. Borough of Mountainside, 693 A.2d 1248, 1258 (N.J.

Super. Ct. App. Div. 1997)). Edwin’s extensive litigation history demonstrates that, for

better or worse, he has never been induced to believe he lacked a cause of action. Cf.

Forbes v. Eagleson, 228 F.3d 471, 487 (3d Cir. 2000) (the doctrine of fraudulent

concealment requires a plaintiff to “show that he actually was ‘mis[led] . . . into thinking

that he d[id] not have a cause of action.’” (quoting Davis v. Grusemeyer, 996 F.2d 617,

624 (3d Cir.1993))). Edwin’s claims are all time-barred.6


6
  Because we conclude that Edwin’s claims are barred by Rooker-Feldman and the
statute of limitations, we need not reach the appellees’ argument that Edwin’s
malpractice claims fail for lack of a certificate of merit. Nor do we need to reach the
substance of Edwin’s § 1983 claims. We note, however, that Edwin cites no authority for
the proposition that the court-appointed trustee of a private trust is, ipso facto, a state
actor.
                                               9
                                     IV.

For the foregoing reasons, we will affirm the order of the District Court.




                                     10